Case 2:19-cv-07406-PA-JPR Document 73 Filed 08/12/20 Page 1 of 2 Page ID #:523

 1                                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   BRIAN WHITAKER,                                CV 19-7406 PA (JPRx)
12                 Plaintiff,                       JUDGMENT
13          v.
14   PARK GREEN PROPERTIES, L.P.;
     MAJESTIC GLEN ASSOCIATES INC.;
15   HOLLYWOOD SUPER MARKET INC.,
16                 Defendants.
17
18          Pursuant to the Court’s August 12, 2020 Minute Order granting the Motion for
19   Summary Judgment filed by defendant Hollywood Super Market Inc., which dismissed as
20   moot the Americans with Disabilities Act (“ADA”) claim asserted by plaintiff Brian
21   Whitaker (“Plaintiff”) against defendants Park Green Properties, L.P., Majestic Glen
22   Associates Inc., and Hollywood Super Market Inc. (collectively “Defendants”), and the
23   Court’s September 4, 2019 Minute Order, which declined to exercise supplemental
24   jurisdiction over Plaintiff’s Unruh Civil Rights Act claim,
25          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims
26   are dismissed without prejudice.
27   //
28   //
Case 2:19-cv-07406-PA-JPR Document 73 Filed 08/12/20 Page 2 of 2 Page ID #:524

 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that each party shall
 2   bear its own costs.
 3
 4   DATED: August 12, 2020                     _________________________________
                                                           Percy Anderson
 5                                                UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -2-
